[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 265 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 266 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 267 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 268 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 269 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 270 
This case is the same case as State ex rel. Porterie, Attorney General, et al. v. Smith et al., 182 La. 662, 162 So. 413, 415, in which the issues are fully stated.
However, for the sake of clarity, it is necessary to repeat here the following statements as to the case contained in our former opinion:
"Relators, the Governor and the Attorney General of the state of Louisiana, the police jury of the parish of East Baton Rouge, and thirteen persons who allege that they are members of the police jury of the parish of East Baton Rouge, under appointments by the Governor of this state, in accordance with the provisions of Act 22 of the Third Extraordinary Session of the Legislature of the state of Louisiana of 1934, obtained a temporary restraining order from the district judge, enjoining nine other members of the police jury of the parish of East Baton Rouge, the sheriff of that parish, and his deputies, the district and assistant district attorneys of the Nineteenth Judicial District, the legal advisors of the police jury, and the treasurer clerk of that body, who is said to have been appointed to that office by nine defendant members, or a minority, of the police jury, from interfering with the lawful and orderly functioning of the police jury and the alleged majority members thereof.
"On the rule nisi, the district judge, in a written opinion, refused to grant a writ of preliminary injunction to the relators on the ground that their joint petition *Page 272 
failed to allege a right or cause of action, and recalled the rule nisi and the temporary restraining order.
"Relators then applied to this court for writs of certiorari, prohibition, and mandamus. We granted the writ of certiorari and made it returnable on April 15, 1935, and ordered the respondents, at the same time, to show cause why the writs of prohibition and mandamus and the relief sought by relators should not be granted.
"In response to the rule, the trial judge filed a written return and the record in the case, and respondents also made a joint written return."
After stating and disposing of the various issues involved, it is declared in the opinion that "The only legal way that the alleged majority members of the police jury consisting of the four elected members and the thirteen new members, can be prevented from conducting the affairs of the parish is by the court declaring the act of 1934 unconstitutional. The defendants, by banding together, have no right, by the practices that they have resorted to out of court, to prevent the statute from being executed."
The rule nisi was made absolute, in so far as the writs of certiorari and mandamus were concerned, and the Honorable W. Carruth Jones, judge of the Nineteenth judicial district court, was ordered and directed to issue a preliminary injunction in favor of plaintiffs and against defendants, and the case was remanded for further proceedings. *Page 273 
In obedience to the mandate of this court, the district court issued its preliminary writ of injunction.
The constitutionality of Act 22 of the Third Extraordinary Session of 1934 was then attacked in the original and supplemental answers of defendants, and in the petition of interveners, on the grounds that it violates the following sections of the State Constitution: Section 14 of article 5; section 24 of article 3; section 3 of article 14; section 5 of article 4; section 6 of article 4; and also on the grounds that it contravenes article 2 of the State Constitution, and section 4 of article 4 of the Federal Constitution.
The case was tried on its merits, and the act was declared unconstitutional solely on the grounds that it was enacted in violation of section 14 of article 5, and section 3 of article 14 of the State Constitution; and, as to the remaining grounds on which the act has been assailed, the trial judge declared in his written opinion that they were "without merit and require no further discussion in this opinion."
Accordingly, judgment was rendered, dissolving the preliminary injunction ordered by this court to be issued herein, and ordering the issuance of a final or permanent injunction against plaintiffs, as prayed for by defendants and interveners.
From this judgment, plaintiffs have appealed.
(1) As seen from the stipulation of counsel filed in the record at page 114, the sole remaining issue in this case to be decided is the constitutionality vel non *Page 274 
of Act 22 of the Third Extraordinary Session of 1934.
The trial judge, the Honorable W. Carruth Jones, sustained only two of the grounds of attack upon the constitutionality of the act, viz.:
1. That the act violated section 14 of article 5 of the Constitution in that the object and subject-matter of the act were not embraced in the Governor's call for the special session; and
2. That the act violated section 3 of Article 14 of the Constitution, directing the Legislature to provide optional plans for the organization of parochial government.
Section 14 of article 5 of the Constitution provides, with reference to Extraordinary Sessions, that: "The power to legislate, under the penalty of nullity, shall be limited to the objects specially enumerated in the proclamation of the Governor, * * * convening such extraordinary session, and the session shall be limited to the time named therein, which shall never exceed thirty days."
Defendants and interveners aver "that the object and subject-matter contained in said Act No. 22 was not specially enumerated in the proclamation or call of the Governor of the Third Extraordinary Session of 1934, or in any supplemental proclamation or call relating thereto. * * *"
House Journal, page 4, and Senate Journal, page 4, of the Third Extraordinary Session of the Legislature of 1934, contain the proclamation of the Governor *Page 275 
convening that session, and the proclamation shows that the Legislature was convened "for the consideration of and action upon the following specially enumerated objects, to-wit, * * * 16. Appointment and election of public officers."
Section 14 of article 5 of the Constitution does not require that the object of the act, as if stated in its title, or that the subject-matter of the act, as if enacted, shall be stated in detail in the call, but merely requires that "the objects" or subjects to be legislated upon shall be designated therein, and such "objects" or subjects may be general.
The rule is thus stated in 59 C.J. at page 527: "The Governor's call or message need not state the details of the legislation to be considered, as such matters are within the discretion ofthe Legislature and beyond the control of the Governor except for his power of veto. Where a general object is described, the Legislature is free to determine in what manner such object shall be carried into effect." (Italics ours.)
A general object, "appointment and election of public officers," is stated in the call in this case. As a police juror is a "public officer," such officer necessarily comes within the purview of the general object designated in the call.
That a police juror is a "public officer" and a "state officer" is well settled by the jurisprudence of this court, by the provisions of the State Constitution, and by various statutes passed by the *Page 276 
Legislature, and its members are presumed to know that fact.
A police juror is a "public officer." State v. Bain,137 La. 308, 68 So. 621.
Revised Statutes, § 2608, providing that all officers, whether appointed or elected, shall hold their offices and discharge the duties thereof until their successors are elected or appointed and duly qualified, was held to apply to police jurors. State ex rel. Daniel B. Gorham v. F.F. Montgomery, 25 La.Ann. 138.
The case of Thomas v. Fuller, 166 La. 847, 118 So. 42, involved Revised Statutes, §§ 2593-2605, relating to "public officers," and the district attorney in that case was compelled by mandamus to bring an intrusion into office suit against a member of the police jury.
In State ex rel. Porterie, Atty. Gen., et al. v. Jones, District Judge, et al., 181 La. 390, at page 399, 159 So. 594,597, it is said: "A state officer is one created by the Legislature or established by the Constitution. A deputy sheriff is a state officer created by the Legislature, as his appointment is provided for by section 3542 of the Revised Statutes and article 764 of the Code of Practice, and the `Legislature may provide the mode of filling all offices created by it.' Const. 1921, art. 5, § 11; State v. Titus, 152 La. 1011, 95 So. 106; State v. Taylor, 44 La.Ann. 783, 11 So. 132; State v. Rogers,138 La. 867, 70 So. 863."
The office of police juror is also created by the Legislature, and the Legislature may *Page 277 
likewise provide the mode of filling it, under the specific and direct authority granted to the Legislature by article 5, § 11, of the present Constitution.
A police juror, therefore, is not only a "public officer," but he is a "state officer."
Besides, the term "public officers" includes all public officers, state, district, parochial, ward, or municipal. See article 9, § 6, Const. 1921, providing for removal of officers.
All officers must take the oath before entering upon the discharge of their duties. Article 19, § 1, Const. 1921.
All officers are commissioned by the Governor by the authority of the state. Article 5, § 21, Const. 1921.
The rule that the Legislature cannot legislate on a matter not designated in the Governor's proclamation does not require as comprehensive and as clear an expression of the subject of the legislation as is required in the title of an act. 59 C.J. 528.
Besides, "Where a general object is described, the Legislature is free to determine in what manner such object shall be carried into effect." 59 C.J. 527.
This is not a case where the Legislature has legislated upon a matter not designated at all in the Governor's message or call.
Police jurors, being "public officers," were necessarily included in the general object of the call; and the fact that police jurors are "public officers" was well known to the Legislature. *Page 278 
The argument that the call was not a general one is refuted by the very language itself of the call: "Appointment and election of public officers." As the greater includes the lesser, the call was broad enough to embrace police jurors within it, and to justify the provisions of Act 22 of the Third Extraordinary Session of 1934.
This attack upon the constitutionality of the act is without merit.
It is also argued by counsel for defendants and interveners that the terms in the Governor's call, "appointment and election of public officers," do not include the creation of officers.
No new offices are created by the act, but simply incumbents of offices already existing are provided for.
The office of "police juror" has been upon the statute books of this state for a hundred years. The act merely provides for the appointment and election of "additional police jurors." Neither the character of the office, nor the duties to be performed, is changed or affected in any manner by the new act.
Besides, in our opinion, the terms, "appointment and election of public officers" in the Governor's call include, ex vitermini, the right to create offices. It would have been a vain and useless thing for the Legislature to pass a new law providing for the "appointment and election of public officers," already
appointed or already elected. Such a law would have been without an object to operate upon, or a purpose to justify its enactment. *Page 279 
On the other hand, it was a necessary and reasonable thing for the Legislature to create in the new law the offices to be filled by appointment and election.
"Where an act is susceptible of two constructions, one of which makes the act unconstitutional and the other makes it constitutional, the construction should be adopted which makes it constitutional." State v. Wilson  Co., 179 La. 648, 662,154 So. 636, 640; State ex rel. Varnado v. La. Highway Comm., 177 La. 1,7, 147 So. 361; Sample v. Whitaker, 174 La. 245, 252, 140 So. 36.
The title of an act may express one general purpose and be sufficient. State v. Hincy, 130 La. 620, 58 So. 411; City National Bank v. Mahan, 21 La.Ann. 751.
The title of an act is not to be strictly or technically construed. Municipality No. Three v. Michoud, 6 La.Ann. 605; City National Bank v. Mahan, 21 La.Ann. 751.
Since the law does not require the object designated in the Governor's call or message to be as comprehensive and clear as in the title of an act, it is difficult to understand why the call or message in this case is not sufficient as to the object of the legislation.
(2) Counsel for defendants and interveners also contend that Act 22 of the Third Extraordinary Session of 1934 is unconstitutional, as the act was never read in full in either House or Senate, in violation of section 24 of article 3 of the State Constitution. *Page 280 
This section provides that: "Every bill shall be read on three different days in each house, and no bill shall be considered for final passage unless it has been read once in full, and the same has been reported on by a committee."
The House Journal, page 42, of December 18, 1934, shows that Act 22, which was House Bill 15 was read in full.
The Senate Journal of December 20, 1934, page 83, shows that Act 22, which was House Bill 15, was read in full on final passage.
The only complaint is that the bill was never read in full in either the House or the Senate. The Journals of the House and Senate show that the bill was read in full in both Houses.
Oral testimony was offered to vary the recitals of the Journals, and the trial judge correctly sustained the objections against its admissibility.
The official Journals of the House and Senate, when published and preserved, constitute the ultimate proof of verity of the proceedings. No extrinsic proof is admissible for the purpose of contradicting the facts therein recited.
State ex rel. Morris v. Mason, Secretary of State, 43 La.Ann. 590, 9 So. 776; White v. Hinton, 3 Wyo. 753, 30 P. 953, 17 L.R.A. 66; Common Council of Detroit v. Board of Assessors, 91 Mich. 78,51 N.W. 787, 16 L.R.A. 59. See, also, Louisiana State Lottery Co. v. Richoux, 23 La.Ann. 743, 745, 8 Am.Rep. 602; Whited v. Lewis, 25 La.Ann. 568, 569; Barnard v. Gall  Pharr, 43 La.Ann. 959, 962, 10 So. 5. *Page 281 
It is well settled that the Journal of the proceedings of each House is a public record, of which the courts are at liberty to take judicial notice.
The trial judge, Hon. W. Carruth Jones, found this attack upon the constitutionality of the act without merit, and we concur in that conclusion.
(3) Act 22 of the Third Extraordinary Session of 1934 is also attacked as being in violation of section 3 of article 14 of the present Constitution.
This section provides that: "The Legislature shall provideoptional plans for the organization of parochial government, and any parish may change from one plan, so prescribed, to another, when authorized by a majority of the electors voting at an election held for such purpose." (Italics ours.)
On July 9, 1914, the Legislature passed Act 190 of 1914, "Providing for the election in each parish of the State of Louisiana, the Parish of Orleans excepted at the next ensuing General State and parochial election after the adoption of the provisions of this act by the people of any parish, and quadrenially thereafter, of a Commissioner of public affairs, a Commissioner of finance and a Commissioner of public improvements; * * * and providing that the police juries be superseded by the said board; * * * providing the method by which any parish which may have operated under the provisions of this act for more than six years may abandon the form of government provided in this act, and return to and resume its original form of government." *Page 282 
Act 190 of 1914 having been passed seven years before the adoption of the Constitution of 1921, manifestly, was not passed in pursuance of section 3 of article 14 of the present Constitution.
And as there is no corresponding provision in any former Constitution of the state, Act 190 of 1914 was not enacted in pursuance of any provision of any Constitution adopted in this state. Nor has the Legislature of this state, since the adoption of the Constitution of 1921, ever adopted any act to carry into effect section 3 of article 14 of the present Constitution.
That this section is not self-operative is evident, since it declares that: "The Legislature shall provide optional plans forthe organization of parochial government, and any parish may change from one plan, so prescribed, to another, when authorized by a majority of the electors voting at an election held for such purpose." (Italics ours.)
So, it is apparent that Act 190 of 1914 is nothing more nor less than an attempt by the Legislature in the year 1914 to create a commission form of government for parishes similar to the plan of commission form of government created for cities.
Besides, the act is in conflict with section 11 of article 5 of the Constitution of 1921, providing that the "Legislature may provide the mode of filling all offices created by it." As the office of police juror is created by the Legislature, the lawmaking body has unquestionably the constitutional right to provide for the appointment or election of police jurors in the parishes of *Page 283 
the state, and has actually done so by the adoption of Act 22 of the Third Extraordinary Session of 1934.
It will be time enough for this court to consider the effect that any act passed under section 3 of article 14 of the Constitution may have, after the Legislature has enacted such legislation.
This attack upon the constitutionality of Act 22 is without merit.
(4) It is also contended that Act 22 of the Third Extraordinary Session of 1934 violates section 5 of article 4 of the Constitution, which provides that: "The Legislature shall not indirectly enact special or local laws by the partial repeal of a general law; but laws repealing local or special laws may be passed." (Italics ours.)
It is argued that, while Act 22 purports to be a general law
relative to the police juries of the state, the proviso of the act applies solely to "the parish in which the State Capitol is situated," that being the parish of East Baton Rouge; and that, therefore, Act 22 is an attempt to enact, by indirection, a local or special law by the partial repeal of the general laws with reference to police juries, in violation of section 5 of article 4 of the present Constitution.
The object of Act 22 is expressed in its title as follows: "An Act relative to the police juries of the State; authorizing the election and appointment of police jurors in all of the parishes of this State, the Parish of Orleans excepted, and repealing all laws in conflict herewith." *Page 284 
Section 1 is almost a literal re-enactment of Act 161 of 1894, the only difference being a slight change in phraseology, and the addition of the thirteen appointive members, not in the parish where the "State Capitol is situated," but in the parish in which "the State Capital is situated," now and wherever it may be situated in the future.
Section 2 is a literal re-enactment of Act 196 of 1906, and section 3 is a literal reenactment of Act 279 of 1908.
Section 3 repealed all laws or parts of laws in conflict with the act.
Counsel for defendants state in their attack upon the constitutionality of Act 22 that "it in fact tracks the then existing law on the subject (Act 84 [94] of 1884, as amended by Act 161 of 1894, and Act 196 of 1906, and Act 279 of 1908 — Dart's Revised Statutes, Sections 6382, 6383, 6384)," except as to the proviso.
Act 22 of the Third Extraordinary Session of 1934, and the former acts above cited, all relate to the same subject. The latter act re-enacts the subject-matter of all the former acts, thereby covering the whole subject-matter therein dealt with, and embraces a new provision as to police jurors in the parish where the state capital is situated, thereby plainly showing that it was intended as a substitute for all of the former acts, and a supersession of the former acts by the latter act.
As said in Knight v. Webster Parish School Board, 164 La. 482,487, 114 So. 104, 106: "It is a familiar principle, it is true, that repeals by implication are not favored, but on the other hand it is equally a well settled *Page 285 
rule of law that where the obvious purpose of a law is to cover the whole subject-matter therein dealt with, it supersedes all prior legislation pertaining thereto.
"In United States v. Tynen, 11 Wall. 88, 20 L.Ed. 153, one of the leading cases on the subject, the Supreme Court of the United States said:
"`And even where two acts are not in express terms repugnant, yet if the latter act covers the whole subject of the first, and embraces new provisions, plainly showing that it was intended as a substitute for the first act, it will operate as a repeal of that act.'
"And our own court in Wood v. Bateman, 149 La. 290, 88 So. 824, said:
"`The act thus quoted, being independent legislation, not only repealed or superseded all previous legislation in conflict withits provisions, but obviously, to cover the whole subject-matter with which it deals, it superseded all prior legislationpertaining thereto.'" (Italics ours.) See, also, Cook County Nat. Bank v. United States, 107 U.S. 445, 2 S.Ct. 561, 27 Law Ed. 537.
The repeal in such a case is a total, and not a partial, repeal of a general law, and, necessarily, does not violate section 5 of article 4 of the Constitution of 1921 providing that:
"The Legislature shall not indirectly enact special or local laws by the partial repeal of a general law." (Italics ours.)
In our opinion, Act 22 of the Third Extraordinary Session of 1934 is independent *Page 286 
legislation. The Legislature, without doubt, intended, by this act, to make a new law, complete in itself; and it repealed all other laws on the subject embraced within it.
As said in Barnard v. Gall  Pharr, 43 La.Ann. 959, 961, 10 So. 5, 6: "It is not a question of consistency or inconsistency of the two acts; it is a question of the supersession of the former by the later act. The rule is well settled, as declared by Mr. Sedgwick, that, even though the two statutes be not repugnant or inconsistent, yet if they related to the same subject-matter, and the later statute was clearly intended to prescribe the only rule that shall govern, it will repeal the former act."
The trial judge, Hon. W. Carruth Jones, found this attack upon the constitutionality of Act 22 without merit, and we concur in that conclusion.
Nor are we of the opinion that Act 22 of the Third Extraordinary Session of 1934 is a local or special law.
As was held in State v. Dalon, 35 La.Ann. 1141, 1144: "The real distinction between public or general laws and local or special laws is, that the former affect the community as a whole, whether throughout the State or one of its subdivisions; and the latter affect private persons, private property, private or local private interests."
Act 22, as seen from its title, is a general law and applies to all police juries of the state. In fact, it is all of the general law on the subject of the election *Page 287 
and appointment of police juries. It is true that certain provisions of the act apply to the parish in which the state capital is located, and the parish of Orleans is excepted, but that does not have the effect of making the act a local law.
Besides, the parish of Orleans has been excepted from the operation of the act as there is no police jury in that parish, because the city of New Orleans is coextensive with the limits of the parish of Orleans, and the entire territory is governed by the city. The parish of Orleans, therefore, is territory in which the act could not operate.
The act deals solely with police jurors who hold offices created by the Legislature; and as the Legislature may prescribe the mode of filling all offices created by it, it may also prescribe a mode in one parish different from that in another, involving the same character of office.
An act dealing with police jurors in a particular parish would not be a local or special law, because it would affect state offices and state officers whose authority by general laws extends to all citizens, property owners, and taxpayers of the parish regardless of their residence.
The act operates equally and uniformly upon all brought within the relations and circumstances for which it provides. The effect of the act, in its relation to the citizens of the parish in which the state capital is located, and the general citizenship of the state in the parishes in which it operates, is equal and uniform. *Page 288 
In the recent case of Williams v. Guerre, 182 La. 745,162 So. 609, 616, No. 33,409 on the docket of this court, we affirmed the judgment of Judge Womack of the Nineteenth district court, upholding Act 27 of the Third Extra Session of 1934 relative to deputy sheriffs, which made provisions relative to the deputy sheriffs of East Baton Rouge and Orleans different from provisions relative to other portions of the state. This court quoted and adopted Judge Womack's decision as its own. The part of the opinion pertinent to the issues here involved is as follows:
"Act No. 27 of 1934 * * * is not a special or local law. It is a law passed by the Legislature on the subject of the appointment of deputy sheriffs throughout the state, and, while it is true that different provisions were made for their appointment in the parishes of East Baton Rouge and Orleans, this fact does not make the act special or local law.
"As pointed out in the opinion recently rendered by the Supreme Court, State ex rel. Porterie, Attorney General, v. Jones, Judge,181 La. 390, 159 So. 594, a deputy sheriff holds an office which has been created by the Legislature, and is therefore a state officer. If the Legislature prescribed the mode of filling all offices created by it, it may also prescribe a mode in one parish different from that in another, involving the same character of office.
"In the case of State v. Donato, 127 La. 393, 53 So. 662, the Supreme Court held:
"`A law, general in its terms, applying to all persons * * * is not a "local *Page 289 
law" * * * merely because the conditions under which it can operate prevail only in certain parts of the state.'
"Many cases could be cited directly in line with the opinion in the Donato Case, but suffice to say that the jurisprudence of this state is in accord with the general rule announced in 59 C.J. 730, as follows:
"`It is not necessary that a law, in order to be general, shall affect all of the people of the State, or all of the State, nor need it include all classes of individuals; it may be intended to operate over a limited number of persons or things, or within a limited territory, the law may be general although presently operative on but a single individual, or thing, place, or political subdivision, such as a county or municipal corporation; and its general character is not affected by the number of persons, things or localities which come withing the scope of its operation.'"
An act relating to the establishment of ferries by police juries of the several parishes is not a local or special law because the parish of Orleans is excepted. Blanchard v. Abraham,115 La. 989, 40 So. 379; Police Jury v. Robichaux, 116 La. 286,40 So. 705.
Articles 48-50, Constitution of 1913, have no application to a statute which defines and relates to every subdivision of the state, except the city of New Orleans. Thomas v. Board of School Directors, 136 La. 499, 67 So. 345.
We quote further from 59 C.J. 536: "A statute is not a local or special law *Page 290 
within the meaning of constitutional provisions requiring notice if persons or things throughout the State are affected, or if it operates on a subject in which the people at large are interested, even though its enforcement be restricted to a particular locality, or if an act is both general and special orprivate." (Italics ours.)
If Act 22 is both general and local or special, it is not a local or special law and must be maintained. State v. Clements,220 Ala. 515, 126 So. 162; 59 C.J. 536-538, § 29.
The trial judge, Hon. W. Carruth Jones, found no merit in this attack upon the constitutionality of the act, and we concur in that conclusion.
(5) Defendants and interveners attack Act 22 as being in violation of section 6 of article 4 of the Constitution, because of its passage without conforming to the requirements of that section as to publication at least thirty days prior to the introduction into the Legislature of the bill, the contention being that Act 22 is a local or special law.
Under the authority of State ex rel. Sewerage  Water Board v. Michel, 127 La. 685, 53 So. 926, even if Act 22 were a local or special law, section 6 of article 4 of the Constitution would not be applicable, since the act was passed at a Special or Extraordinary Session.
The correctness of the Michel Case has never been challenged or disputed. On the contrary, its doctine was reaffirmed in the *Page 291 
recent case of Williams v. Guerre, 182 La. 745, 162 So. 609, 616, No. 33,409, from which we quote the following: "In the case of State ex rel. Sewerage  Water Board v. Michel, Secretary of State, 127 La. 685, 53 So. 926, the Supreme Court used the following language:
"`The power conferred by article 75 of the Constitution on the Governor to convene the General Assembly to legislate on designated subjects, and on the General Assembly so to legislate, presupposes an urgent necessity for prompt action, and the exercise of such power is not controlled by the requirement, of article 50 of the Constitution, that previous notice of intention to enact local or special laws, not prohibited by article 48, shall be published for 30 days, without expense to the state.'
"Assuming that Act No. 27 of 1934 * * * was a local or special law, even in that event, under the decision of the above-quoted case, which seems to be the only case upon the point, section 6 of article 4 would not be applicable."
The trial judge, Hon. W. Carruth Jones, found no merit in this attack upon the constitutionality of Act 22, and we concur in that conclusion.
(6) It is urged by defendants and interveners that Act 22 of the Third Extraordinary Session is unconstitutional as being contrary to and violative of the fundamental principles of a Republican form of government as provided by the Constitution of the state of Louisiana, and guaranteed by section 4 of article 4 of the Constitution of the United States, because it *Page 292 
is discriminatory, arbitrary, and punitory in so far as it affects the people of the parish of East Baton Rouge by depriving them of the right to elect their local self-government, while granting such right to the people of the other parishes of the state.
The Legislature of this state has not only the legal right to create the office of police juror, but it has the clear and indisputable right, under article 5, § 11, of the present Constitution, to provide for the filling of the office of police juror, either by election or by appointment, as the Legislature, in its discretion, may determine.
The people themselves have conferred such right upon the Legislature in the organic law of this state. The exercise, therefore, of such right by the Legislature is neither the arbitrary invasion of the right of local self-government, nor an unwarranted infringement upon the Republican form of government but is, necessarily and essentially, legal, valid, and constitutional.
If the people wish to recall such right and reinvest it in themselves locally, they must do so by the orderly method of an amendment to the Constitution, the fundamental and paramount law of this state, which must prevail and be respected and upheld by the courts of the state.
It is manifest, therefore, that Act 22 of the Third Extraordinary Session of 1934 cannot possibly be declared unconstitutional, for lack of constitutional right or authority in the Legislature to pass such an act. *Page 293 
Article 4, § 4 of the Constitution of the United States provides:
"The United States shall guarantee to every State in this Union
a Republican Form of Government."
In the first place, this is a guarantee to the states, as such. Texas v. White, 7 Wall. 700, 721, 19 L.Ed. 227.
In that case, the Supreme Court of the United States said in part: "And there are instances in which the principal sense of the word [state] seems to be that primary one to which we have adverted, of a people or political community, as distinguished from a government.
"In this latter sense the word seems to be used in the clause which provides that the United States shall guarantee to everyState in the Union a republican form of government, and shall protect each of them against invasion.
"In this clause a plain distinction is made between a State and the government of a State." (Italics ours.)
In the second place, it is settled jurisprudence that the guarantee in the Federal Constitution to the states of a Republican form of government does not extend to the systems of local government for the municipalities, counties, and parishes of a state.
The following cases, cited in note 6 to article 4, § 4, part 2, Constitution, U.S.C.A., definitely establish this interpretation of the guarantee clause: *Page 294 
"The purpose of the Federal Constitution was to provide a form of government, republican in character, for the states as a united whole, and not to control the systems of local government, and therefore a statute is valid providing a form of municipal government which ignores the features of executive, legislative, and judicial departments, and commits the functions of government to a single board or body. Eckerson v. Des Moines (1908) 137 Iowa, 452, 115 N.W. 177.
"A state constitutional provision which vests in cities and towns `the exclusive power to license, regulate, control, or to suppress or prohibit the sale of intoxicating liquors therein,' does not trench upon a republican form of government. State v. Hearn (1911) 59 Or. 227, 115 P. 1066, rehearing denied (1911)59 Or. 232, 117 P. 412."
"An act providing for municipal government by a city manager does not contravene this section. Sarlls v. State ex rel. Trimble (1929) 201 Ind. 88, 166 N.E. 270, [67 A.L.R. 718]."
In a footnote to its opinion in that case the court set out numerous supporting authorities, from the courts of the states of Alabama, Mississippi, Florida, Texas, Kentucky, Kansas, Missouri, Iowa, Illinois, Minnesota, Nebraska, Colorado, Utah, West Virginia, Washington, Wyoming, and Oregon.
In the third place, the question whether this constitutional guarantee has been violated is not a judicial but a political *Page 295 
question, committed to Congress, and not to the courts. Mountain Timber Co. v. Washington, 243 U.S. 219, 37 S.Ct. 260,61 L.Ed. 685, Ann.Cas. 1917D, 642.
Even if the guarantee of a Republican form of government in the Federal Constitution extended to parishes, Act 22, in our opinion, would still not be a violation of such guarantee.
The trial judge, Hon. W. Carruth Jones, found no merit in this attack upon the constitutionality of the act, and we concur in that conclusion.
(7) The last ground urged by the defendants against the constitutionality of Act 22 is contained in an amended answer, and is as follows: "That the police juries of the State of Louisiana form and constitute a part of the legislativedepartment of goverment under the Constitution and laws of the State of Louisiana, and that the vesture or attempt to vest in the Governor or Executive Department of the State the authority to appoint members of a police jury tends to destroy the independence of the Legislative Department of government; renders the Legislative or a part of the Legislative Department of government subservient to the Executive Department, and makes it possible for the Executive Department to exercise undue influence and control over a part or branch of the Legislative Department of government, contrary to public policy, public welfare and in violation of the principles of a republican form of government, and in violation particularly of article 2 of the Constitution of the state of Louisiana, *Page 296 
and of section 4 of art. 4 of the Constitution of the United States." (Italics ours.)
Article 2 of the present Constitution reads as follows:
"§ 1. The powers of the goverment of the State of Louisiana shall be divided into three distinct departments — legislative, executive, and judicial.
"§ 2. No one of these departments, nor any person or collection of persons holding office in one of them, shall exercise power properly belonging to either of the others, except in the instances hereafter expressly directed or permitted."
Article 3, § 1 of the Constitution provides that "The legislative power of the State shall be vested in a Legislature, which shall consist of a Senate and a House of Representatives."
In State v. Watkins, 176 La. 837, 839, 840, 147 So. 8, 9, it is said: "Section 1 of article 3 of the Constitution 1921 vests the legislative power of the state in the Legislature, composed of the Senate and the House of Representatives. There is no suggestion in the Constitution, or reason to infer, that the Legislature may delegate its legislative power to the electors themselves, except the provision in article 21 that the Legislature shall submit to the electors for their approval or rejection all resolutions proposing amendments to the Constitution itself, and may, at the same session, enact laws to carry the proposed amendments into effect, and to have effect only if and when the proposed amendments are ratified. *Page 297 
"The writers on the subject of constitutional limitations agree, and show by their compilations of judicial decisions, that it is settled that the legislative power conferred upon the Legislature, under constitutional provisions like those of the Constitution of Louisiana, cannot be by the Legislature delegatedto the electors, or to any other body or authority. Cooley's Constitutional Limitations (8th Ed.) vol. 1, pp. 224, 238, 239, 240, 242, 244; 12 C.J. § 323, pp. 839 and 840; § 324, pp. 841 and 842; R.C.L. § 165, p. 164; § 166, p. 165; § 167, pp. 166, 167, 168." (Italics ours.)
On page 840 of 176 La., on page 9 of 147 So., of the opinion in that case it is said: "That principle does not forbid the Legislature to enact local laws dependent for their effect upon a vote of the electors of the locality to be affected, or to enact a general law or municipal charter to govern only such municipalities as may see fit to adopt it by a majority vote of the electors in the municipality."
On page 841 of 176 La., on page 10 of 147 So. of the opinion it is also said: "`The government of the State is democratic, but it is a representative democracy, and in passing general laws the people act only through their representatives in the legislature.'" Quoting Cooley's Constitutional Limitations (8th Ed.) vol. 1, p. 238.
There is neither constitutional nor statutory provision in this state that makes police jurors a part of the legislative department of goverment. If such a statute should be enacted, it would be palpably unconstitutional. *Page 298 
It is certain, therefore, that police juries are not a part of the legislative department of government, since the legislative power conferred upon the Legislature by the Constitution cannot be by the Legislature delegated to these bodies. In other words, the Legislature, under the present Constitution, cannot delegate to police juries the power to legislate or make a law.
It is also certain that police juries are no part of the judiciary department of government.
As there are only three general departments of government, police juries must be classified as being in the executive department of government. Saint v. Allen, 169 La. 1046, 1066,126 So. 548.
"A police jury is not a legislative body, and its members are not legislators." They are "officers of a political corporation." State ex rel. Gorham v. Montgomery, 25 La.Ann. 138.
Police juries are political corporations whose powers are specially defined by the Legislature, and they can legally exercise no other power than those delegated to them. American Ice Co. v. Police Jury, 162 La. 614, 619, 110 So. 878; Sterling v. West Feliciana Parish, 26 La.Ann. 59; State ex rel. Gorham v. Montgomery, 25 La.Ann. 138; Ouachita Parish v. Monroe, 38 La.Ann. 630; State v. Miller, 41 La.Ann. 53, 5 So. 258, 7 So. 672; Parish of Concordia v. Natchez, R.R.  T.R. Co., 44 La.Ann. 613, 10 So. 809.
Police juries execute or enforce the limited police powers delegated to them by *Page 299 
the Legislature through the passage of local ordinances and resolutions, and, in doing so, they exercise only administrative powers.
The Legislature cannot delegate to such bodies the power to enact a law or to legislate, since that power is vested exclusively in the Legislature by the present Constitution.
As already stated, it is provided in section 1 of article 3 of the Constitution of 1921 that "The legislative power of the State shall be vested in a Legislature, which shall consist of a Senate and a House of Representatives."
In the same Constitution it is also provided in section 11 of article 5 that "He [the Governor] shall nominate, and, by and with the advice and consent of the Senate, appoint all officers whose offices are established by this Constitution and whose appointment, or election, is not herein otherwise provided for; except that the Legislature may provide the mode of filling all offices created by it."
The Legislature has created the office of police juror, and has provided the mode of filling that office in Act 22 of the Third Extraordinary Session of 1934. In doing so, the Legislature has exercised its exclusive power or function to legislate.
The appointment by the Governor of the additional members of the police jury in the parish in which the state capital is situated, and whose appointment has been provided for in that act, is purely and solely an administrative or executive act *Page 300 
upon the part of the Governor of this state, and, in no reasonable way, can be construed as the exercise of legislative power, in violation of section 2 of article 2 of the present Constitution.
In its final analysis, the contention of counsel for defendants and interveners would make, not only police jurors but mayors and members of city councils throughout the state, legislators, and a part of the legislative department of government, in direct violation of the plain letter and clear intent of the present Constitution.
The trial judge, Hon. W. Carruth Jones, found no merit in this attack upon the constitutionality of Act 22 of the Third Extraordinary Session of 1934, and we concur in that conclusion.
Defendants in their answers pray, in reconvention, that Act 22
of the Third Extraordinary Session of 1934 be declared unconstitutional, and for a perpetual injunction restraining plaintiffs from interfering with the functioning of the police jury of East Baton Rouge, or with the elected members thereof, who have also intervened in the suit, uniting with defendants, in resisting the claims of plaintiffs.
Interveners have also attacked the constitutionality of Act 22
of the Third Extraordinary Session of 1934, and pray for an injunction, restraining plaintiffs from interference with interveners in the administration of their affairs and duties, as the alleged rightfully constituted police jury of the parish of East Baton Rouge. *Page 301 
For the reasons assigned, it is ordered that the judgment appealed from be annulled and reversed.
It is now ordered that there be judgment in favor of plaintiffs, and against defendants and interveners, declaring Act22 of the Third Extraordinary Session of 1934 of the Legislature of this state constitutional and valid, and that the preliminary injunction in favor of plaintiffs herein issued be and the same is hereby perpetuated.
It is further ordered that the reconventional demand of defendants, and the demand of interveners, to have said act declared unconstitutional and for injunctions against plaintiffs be and the same are hereby rejected, and that the suit of interveners be dismissed.
O'NIELL, C.J., and ROGERS and ODOM, JJ., dissent.